Pm Se 1 §§ev. 12/16! CoHIainl for a Civil Case
____________

UNITED STATES DISTRICT COURT

for the

g:l» mmth weigh mo

~§O_JHJL vision

 

@e<lev\ 'TOJJ) F_HTO

)
)
)
Plaintzfi?’s) )
(Write lhejizll name of each plainnl?`wllo is filing this complaint. )
ljf the names of all the plainan cannot fit in the space above,
please write “see attached " in the space and attach an additional )
page widz the full list afnames.) )
)

_ v-.

\--/

§W,` @U,,\;A) Qmsew'l,rd-§‘§E;

Defendant(s) )
(Write the full name of each defendant who is being sued lf the
names of all the defendants cannotfit in the space above, please
write "see attached " in the space and attach an additional page )
with thefi:ll list ofnames.)

COMPLA]NT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint
needed

Name w-'(Jlf

(to be filled in by die CIerk 's Oj¢`ce)

.lul'y Tl`lalj (checkone) EYCS ®NO

Attach additional pages if

j`éa'cl gri/170
\/_vl‘ 6))»\

 

la
sueetAddress 0 \j ,\
City and Cou.nty (Pc_ w m`c+'

grate and zip code @` 3;2)&» "‘

'l`elephone Number @Q> g 69 2 __ 3 Ll| /(_€

 

E-mail Address LL}-}-F}HTC) ©> Y.) 00 all l

B. The Defendant(s)

F\\J~€/'
Q.

\COV"\

Provide the informalion below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organjmdon, or a eorporan`on. For an individual defendant,
include the person's job or title eflamm). Attach additional pages if needed

Case 6:19-cV-03057-BCW Document 1-1 Filed 02/12/19

Page l of 5

Page 1 of 5

Pro Se l §§ev. 17J16!C¢)E2|aint for a C'Ivil Case

 

Defendant No. 1
Nam€ w § -§\':aso§\ \

 

 

 

JOb 01' Titl€ (ifiawwn) wife §€CUl’O/’
street Address /0//3 /1/ h V‘, l 4
City and Colmfy SFF® 15 rec V\

 

state and zip Code mo §§r?©,?\
Telephone Number (:“// .D gé(?_ L/g\?@

E-mail Address nflmmvn)

 

Defendant No. 2

Name

 

10b or Title nflmown)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (y`lam\m)

 

Defendant No. 3

Name

 

.lob or Title nflmawn)
Street Addless

City and County
Stale and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (:flmawn)

 

Defendant No. 4

Name

 

Job or Title Gfkrwwn)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (1}” knawn)

 

Pagezof 5
Case 6:19-cV-03057-BCW Document 1-1 Filed 02/12/19 Page 2 of 5

Pro Se 1 (Rev. 12}16) Compla.int fora Civil Case

[I.

h

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Geneially, only two types of cases can be
heard in federal court1 cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in Which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. fn a
diversity of citizenship case, no defendant may be acitizen of the same State as any plaintiff

Whal is the basis fOl’ federal COllrtjlll"ldeClllOll? (check all that apply)
l:lFederal question [:l Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions ofthe United States Constitution that
are at issue in this case_

 

B. Il` the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plajntifl{s)

a. lt`the plaintiff is an individual

the plainest (nmj wes i€bL-TO‘Q)A (\'_j‘i‘i'(g) , is a citizen ofrhe

State of (mme) ij Sp_`(l

b. If the plaintiff is a corporation
The plaintift`, mame) , is incorporated
under the laws of the State of (name) ,

 

 

and has its principal place of business in the State of (mme)

 

(Ifmore than one plainnj`is named in the complaint attach an additional page providing the
same information far each additional plainnjf)

2. The Defendant(s)

 

 

 

a. lfthe defendant is an individual
The defendant, (name) mh 6)§¥0(`_5 Oy\ , is a citizen of
the State of (nmne) m 135 500 r"j . Or is a citizen of
G'E)reign natian)
Page 3 of 5

Case 6:19-cV-03057-BCW Document 1-1 Filed 02/12/19 Page 3 of 5

t‘ro Sel ev. IZ/lG Co laint foraCivil Case

lII.

IV.

 

 

 

m g
b_ Ifthe defendant is a corporation
T.he defendant, emme) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

()r is incorporated under the laws of domrgn nation) ,

 

and has its principal place of business in (name)

 

(tj`more than one defendant is named in the complaint attach an additional page providing the
same information for each additional defendant )

3. 'l`he Arnount in Contnoversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of eourt, because (exptain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff 1s entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plainan rights, including
the dates and places of that involvement or conduct lfmore than one claim rs asserted, number each claim and
write a short and plain statement of each claim m a separate paragraph Attach additional pages if needed

.f C»O¢-`~ -P/GJ¢OUl-"d ha vitek <:.:3>% gf ibch £l°dél'}: ‘Q/f>-)a}f)lz

g danny ¢-:r}'%` F/ Q))J H§L_w_$ -£"£`)h S)`)l M‘:
imp eyes 09 ))ler %§<r§;r§é aug @r;:\°u q FW) didki<y

.€y¢\~jazpéj isa:\\l(ln;` g/ ltdrp€`)

a P ¢\
Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments lnclude any basis for claiming that the wrongs alleged are continuing at the present time. lnclude
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts lnclude any
punitive or exemplary damages claimed, the arnounts, and the reasons you claim you are entitled to actual or
punitive money damages

Iwah‘i_§`o»y,l»i,.,z oh dan ,.`,CD'_J I wait _§oh-,_, Caurcc E%

B.C-A"O\"\'i`¢..)<t*\ 661ch C\»~,cn ih ).C()})+ ?y\:f 14)4$

501\'16>»!¥15&3`:3 go/P*U Br`¢ :r_§-g_ 991 gid;/)§W:’Ell idng fha Jh$tl¢'¢h¢'€
DS

@c` tit ___'%rf c Jv: cal m:C};,cc_\ F€OOM\_S
DO ¢)6~ %Od LJ G(\S? exith "\C¥ 0:)£§;[$; Page4of 5
Case 6:19-0\/- 03057- 4BCW Document 1- 1 2 d<fl}¢‘y§@e @]§f@

 

 

 

Certilication and Closing

Under Fedeial Rule of Civil Procedure 11, by signing below, I certify to the best of my lcnowledge, information
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the facmal contentions have
evidentiary support or, if specitically so identitied, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule ll.

A. For Parties Without an Attomey
I agree to provide the Clerk’s OB:'ice with any changes to my address where case-related papers may be

served. l understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case_

saw signing / 923 ;/Q__O/C?

sigoaiure of Plajntiff m m

Printed Name of Plainuff w_¢$) 65 / Mr_é'_Té[/W
(_)

 

B. For Attorneys

Date of signing:

 

Signature of Atiorney
Printed Name of Attorney
Bar Number

 

 

 

Narne of law Finn
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page$of 5

'|€d 02/12/19 Page 5 o ne

  

Add Attachment

